Title: To George Washington from Major General John Sullivan, 31 August 1778
From: Sullivan, John
To: Washington, George


          
            Dear Genl
            Head Qrs Tiverton [R.I.] Augt 31st 1778
          
          In my last I promisd your Excellency to particularize
            such commanding Officers and Corps as more particularly distinguished themselves in the
            Action of the 29th Instant. I with pleasure comply with that promise.
          The advancd Corps under the Command of Colonels Laurens Fleury & Major Talbot
            Colo. H: B. Levingstones light Troops consisting of Jackson’s Corps and a detachment
            from the whole Army—Major General Greene and all the Genl officers & Commandants
            of Brigades of the first and those of Lovell’s Brigade in the second Line have acquird
            great Honor by their Activity and spirited exertions during the day—I have likewise to
            inform your Excellency that in consideration of the Intilligence convey’d in your last
              Favor—on account of a distressing diminution of
            Numbers from daily discharges and desertions, & in consequence of Information
            recievd, that the Enemy’s Fleet was seen some distance off & the actual arrival
            of three Ships of force, which we suppose to be the Advance. For these weighty Reasons, I thought proper to direct a Retreat
            while I had it in my Power to secure it. I therefore (after making use of some little
            Maneuvres, which effectually deciev’d the Enemy) gave orders about Six Clock last
            evening for the purpose, and before two oClock in the Morning all the Army and every
            thing appertaining thereto, were dissembark’d on the Main. I am confident the Enemy was
            not sensible of my design, nor apprizd of its execution, untill the discovery was too
            late to bring advantage with it; tho our Sentries were not posted one hundred and fifty
            Yards from those of the Enemy. I flatter myself that both the Retreat and the manner of
            conducting it will recieve your Excellency’s Approbation—In this Expectation, I remain
            with great personal Regard Yr Excellency’s most obedient humble Servt
          
            Jno. Sullivan
          
          
            P:S: Unfortunately for the Marquis he was prevaild upon the evening before
              the Action, to proceed to Boston to accelerate the Return of Count 
              Destiang—The Expedition with which, He perform’d this piece of Service does him
              honor—he arriv’d at Boston (upwards of Sixty Miles) in Seven Hours and return’d in
              less time—He had the Honor of bringing of the Picketts which he did with great
              Regularity & good order.
            J.S.
            I shou’d do the highest Injustice if I neglected to mention that Brigadier
              General Cornels indefatigable Industry in preparing for the expedition and his Conduct
              through the whole merit particular notice. Major Talbot who assisted me in preparing
              the Boats afterwards servd in Colo. Laurens’s Corps deser⟨ves⟩ great praise.
            Enclosd you have a Return of kill’d wounded and missing.
          
        